Case 2:20-cv-00066-JDL Document 106 Filed 11/04/20 Page 1 of 2           PageID #: 358




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


FATHER PHILIP M. STARK, S.J., )
et al.,                       )
        Plaintiffs,           )
                              )
                    v.        ) 2:20-cv-00066-JDL
                              )
TOWN OF RUMFORD et al.,       )
                              )
        Defendants.           )

             ORDER ADDRESSING MISCELLANEOUS MOTIONS

      The Rumford Free Catholic Library (the “Library”), along with its president,

Father Philip M. Stark, and one of its founders, Peter Francis Tinkham (collectively,

“Plaintiffs”), brought this action against seventeen named Defendants (ECF Nos. 1,

9). On July 13, 2020, I issued an Order which concluded that the Library could not

represent itself in federal court without an attorney. Accordingly, I ordered the

Library to have an attorney appear on its behalf within 21 days (ECF No. 96). An

attorney did not appear on behalf of the Library and, on August 6, 2020, I ordered the

Library dismissed as a party, without prejudice (ECF No. 97).

      In November 2019, the Plaintiffs filed a motion, captioned “Motion to Consider

Prior Motions” (ECF No. 16). The motion sought permission for the Library to

proceed without an attorney. Although the substance of this request was addressed

by the July 13, 2020, Order, the motion itself was not cited by name or ECF number

and, therefore, was not explicitly denied. Accordingly, for the reasons set forth in the

July 13, 2020, Order (ECF No. 96), the Plaintiffs’ Motion to Consider Prior Filings

(ECF No. 16) is denied.
Case 2:20-cv-00066-JDL Document 106 Filed 11/04/20 Page 2 of 2         PageID #: 359




      Additionally, on October 30, 2020, I issued an Order finding that the Plaintiffs

failed to serve three Defendants who have not yet appeared: Brian Gagnon, Director

of the Rumford Water Department, and Attorneys Alan Perry and Laura A. Perry

(ECF No. 105). When that Order was docketed, two motions pertaining to those

Defendants remained outstanding: the Plaintiffs’ Motion for Preliminary Injunction

Against Defendants Alan Perry and Laura A. Perry (ECF No. 6), and the Plaintiffs’

Motion to Default Non-Responsive Defendants (ECF No. 43). Because the Plaintiffs

failed to properly serve these three Defendants, I deny the motions without prejudice.

The Plaintiffs may, if they wish, seek preliminary injunctive relief after serving

process on these Defendants, in accordance with my previous Order (ECF No. 105)

and Rule 4 of the Federal Rules of Civil Procedure.

      For the foregoing reasons, it is ORDERED that the Plaintiffs’ Motion for

Preliminary Injunction Against Defendants Alan Perry and Laura A. Perry (ECF No.

6), the Plaintiffs’ Motion to Consider Prior Filings (ECF No. 16), and the Plaintiffs’

Motion to Default Non-Responsive Defendants (ECF No. 43) are DENIED without

prejudice.



      SO ORDERED.

      Dated this 4th day of November, 2020.



                                                      /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          2
